DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-3, 5-6, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1).
As to claim 2, Meyer teaches a wireless control device comprising: 
a housing comprising: a base portion (24, Fig. 1D) defining an enclosed volume; and 
a light-transmissive cover (22, Fig. 1D, “top portion 22… is visible-light transparent in one area to allow the user to conveniently view any desired visible-light indicators,” [0046]) configured to protrude from the base portion; 
a wireless communication circuit (20A, Fig. 2A) disposed within the base portion; 
an antenna (“antenna for the RF transmitter or receiver,” [0046]) coupled to the wireless communication circuit and configured to communicate wireless signals (“an RF receiver (or transceiver) 20A to at least receive the RF signals from the remote control 10,” [0049]), 
the antenna disposed within the base and extending into the light-transmissive cover (“top portion 22… should also be RF transparent in one area to allow the device 12 to receive RF transmissions,” [0046] indicates that the antenna is under the light-transmissive cover); 
a control circuit (20B, Fig. 2A) coupled to the wireless communication circuit (20A, Fig. 2A) and configured to control the generation of signals by the wireless communication circuit to be transmitted by the antenna (processor 20B will monitor the IR receiver 20J and the RF 
one or more light emitting diodes (LEDs) (52, Fig. 3, 20G, 20K, Fig. 2A) coupled to the control circuit (20B, Fig. 2A) and configured to provide an amount of light energy to the light-transmissive cover, 
wherein the one or more LEDs are configured to illuminate the light-transmissive cover (“top portion 22 is IR-transparent, or at least has IR-transparent windows or holes whereby the IR LEDs can transmit effectively,” [0046]) via a first mode and a second mode (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050])
Meyer does not explicitly teach wherein the first mode comprises illuminating a portion of the light-transmissive cover near the base portion, and not illuminating a portion of the light-transmissive cover distal to the base portion; and wherein the second mode comprises illuminating the portions of the light-transmissive cover near the base portion and distal to the base portion. 
Meyer does however teach “visual indicator 20G may also range from very simple to very complex, as desired,” [0050]). The modification of differentiating the visual indicator according to whether a portion of the cover is illuminated near the base portion only or illuminated near both the base portion and distal to the base portion is an obvious matter of design choice or aesthetic choice, since applicant has not disclosed that the choice of illumination region solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other methods of differentiating the indicator 
As to claim 3, Meyer teaches the wireless control device is configured to be installed on a ceiling; and wherein the base portion is configured to be attached to the ceiling (“directly plugged into an electrical wall, floor or ceiling outlet," [0034]).
As to claim 5, Meyer teaches the light-transmissive cover (22, Fig. 1D) has a tapering cylindrical shape. 
As to claim 6, Meyer teaches the antenna comprises a first portion disposed inside the base portion of the housing; and a second portion surrounded by the light-transmissive cover (“the top portion 22… should also be RF transparent (for example, not metal) in one area to allow the device 12 to receive RF transmissions,” [0046] indicates that the antenna is surrounded by the light-transmissive cover).
As to claim 15, Meyer teaches the base portion of the housing is designed to be recessed into an opening of a building structure, with the housing having a visible surface through which the light-transmissive cover extends (“directly plugged into an electrical wall, floor or ceiling outlet," [0034], where celling outlets are known to be recessed for aesthetic improvements).
As to claim 17, Meyer teaches the visible light energy displayed by the light-transmissive cover provides visible communication of a functional status of the wireless control device (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050]).
As to claim 18, Meyer teaches the functional status may comprise one of a startup boot mode, a normal mode and an error mode  (“a very simple visual indicator 20G might be a single 
As to claim 19, Meyer teaches in the error mode, the light-transmissive cover displays information relating to a hardware or software error (“visible LED indicators 20G so that the user can verify or test the operation of the intermediary device… and a debugger/programmer/Joint Test Action Group (JTAG)/IEEE 1149.1 Standard Test Access Port interface 20I for programming, debugging, upgrading, and/or testing the intermediary device 12.,” [0061]).  
As to claim 20, Meyer teaches wherein, during the startup boot mode, the light-transmissive cover displays information relating to the state of the microprocessor boot process (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050]). 
As to claim 21, Meyer teaches the visible communication is provided by at least one of the light color displayed, the intensity of the color and the frequency of blinking of the color (“a very simple visual indicator 20G might be a single visible LED which might simply glow to indicate that the power is on or may blink to indicate the activity or state of operation of the intermediary device 12,” [0050]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Mosebrook et al. (US 2014/0001846 A1).
As to claim 4, Meyer teaches a printed circuit board (PCB) (26, Fig. 1E) disposed within the enclosed volume of the base portion but does not explicitly teach wherein the wireless communication circuit, the one or more LEDs, and the control circuit are mounted on the PCB; and wherein the antenna is electrically connected to, and extends in a normal direction away from, the PCB.
Mosebrook teaches wherein the wireless communication circuit (2030, Fig. 4), the one or more LEDs (2018, Fig. 4), and the control circuit (2014, Fig. 4) are mounted on the PCB (“microprocessor 2014 also controls light emitting diodes 2018, which are also mounted on the printed circuit board,” [0052]); and wherein the antenna (190, Fig. 6A) is electrically connected to, and extends in a normal direction away from, the PCB.
It would have been obvious to one of ordinary skill in the art to provide the wireless communication circuit, the one or more LEDs, and the control circuit are mounted on the PCB; and wherein the antenna is electrically connected to, and extends in a normal direction away from, the PCB, as taught by Mosebrook. One of ordinary skill in the art would have been motivated to make the modification because mounting the components on a PCB so that the components may be interconnected to each other is well known in the art, and providing the antenna in a normal direction away from the PCB would provide omnidirectional radiation characteristics.
Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Delarminat et al. (US 6,262,686 B1).
As to claim 7, Meyer does not explicitly teach the light-transmissive cover comprises a translucent plastic extending member surrounding the second portion of the antenna and extending through an opening in the base portion. 
Delarminat teaches the light-transmissive cover comprises a translucent plastic (“translucent or opalescent material,” col. 2, line 1) extending member (1, 7, Fig. 1) surrounding the second portion of the antenna (6, Fig. 1) and extending through an opening in the base portion (100, Fig. 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer by providing a translucent plastic extending member surrounding the second portion of the antenna and extending through an opening in the base portion, as taught by Delarminat. One of ordinary skill in the art would have been motivated to make the modification to improve the reception and transmission of the antenna by reducing interference from electrical circuitry and other parts of the device and to provide greater visibility of the light status indicators.
As to claim 8, Meyer does not explicitly teach a light pipe proximate to the one or more LEDs and disposed within the enclosed volume of the base, wherein the light pipe surrounds the first portion of the antenna.
Delarminat teaches a light pipe (3, Fig. 1) proximate to the one or more LEDs (9, Fig. 1) and disposed within the enclosed volume of the base (100, Fig. 4), wherein the light pipe surrounds the first portion of the antenna (8, Fig. 1). 
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer by providing a light pipe proximate to the one or more LEDs and disposed within the enclosed volume of the base, as taught by Delarminat. One of ordinary skill in the art would have 
As to claim 16, Meyer does not explicitly teach the antenna comprises a helical antenna element extending into the light-transmissive cover. 
Delarminat teaches said antenna comprises a helical antenna element (6, Fig. 1) extending into said light-transmissive cover.
It would have been obvious to one of ordinary skill in the art to modify the antenna of Meyer with a helical antenna element extending into said light-transmissive cover, as taught by Delarminat. One of ordinary skill in the art would have been motivated to make the modification because helical antennas are known to provide benefits such as omnidirectional and circularly polarized radiation characteristics, as well as a reduced length compared to a traditional monopole antenna element.
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0082461 A1) in view of Delarminat et al. (US 6,262,686 B1), further in view of Yang (US 8,541,931 B1).
As to claim 9, Meyer in view of Delarminat does not teach a reflective shroud disposed within the enclosed volume of the base and surrounding the light pipe to reduce loss of light energy from the light pipe; wherein the reflective shroud is substantially frusto-conically shaped surrounding the light pipe. 
Yang teaches a reflective shroud (“reflective hood,” abstract) disposed within the enclosed volume of the base and surrounding the light pipe to reduce loss of light energy from the light pipe; wherein the reflective shroud is substantially frusto-conically shaped surrounding 
It would have been obvious to one of ordinary skill in the art to modify the light pipe of Meyer in view of Delarminat by providing a reflective shroud surrounding said light pipe, as taught by Yang. One of ordinary skill in the art would have been motivated to make the modification so that the illuminance is constant over a larger proportion of the selected emission angle (col. 2, lines 5-10).
As to claim 10, Meyer in view of Delarminat does not teach the light pipe comprises two half sections that comprise two partial substantially frusto-conical sections. 
Yang teaches the light pipe comprises two half sections that comprise two partial substantially frusto-conical sections (“the hood has at least two frusto-conical light reflective surfaces that around the array of LEDs,” col. 1, line 66- col. 2, line 2).
It would have been obvious to one of ordinary skill in the art to modify the light pipe of Meyer in view of Delarminat by providing a reflective shroud surrounding said light pipe, as taught by Yang. One of ordinary skill in the art would have been motivated to make the modification so that the illuminance is constant over a larger proportion of the selected emission angle (col. 2, lines 5-10).
As to claim 14, Meyer in view of Delarminat does not teach a light reflecting surface adjacent to the one or more LEDs to facilitate reflection of light energy from the one or more LEDs into the light pipe. 
Yang teach a light reflecting surface adjacent to the one or more LEDs to facilitate reflection of light energy from the one or more LEDs into the light pipe (“wall mask 50… preferably has a white or other light reflective finish). 
.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/082461 A1) in view of Delarminat et al. (US 6,262,686 B1), further in view of Yang (US 8,541,931 B2), further in view of Steiner et al. (US 2010/0052576 A1).
As to claim 11, Meyer in view of Delarminat, further in view of Yang does not teach the base portion comprises a two-part housing and wherein the light pipe, reflective shroud and light-transmissive cover are held in place when the two part housing is assembled. 
Steiner teaches a two-part housing, wherein said light pipe (432, Fig. 4), reflective shroud and antenna cover (124, Fig. 4A) are held in place when said two part housing is assembled.
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Delarminat, further in view of Yang such that the light pipe, reflective shroud and antenna cover are held in place when said two part housing is assembled, as taught by Steiner. One of ordinary skill in the art would have been motivated to a make the modification to simplify assembly of the device, and to ensure that all internal elements stabilized.
As to claim 12, Meyer in view of Delarminat, further in view of Yang does not teach at least one alignment member on one or both parts of the base portion for aligning the reflective shroud and light pipe. 
Steiner teaches at least one alignment member (414, 416, Fig. 4A-4B) on one or both parts of the base portion for aligning said reflective shroud and light pipe (“base portion 412 is 
It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Delarminat, further in view of Yang such that the light pipe, reflective shroud and antenna cover are held in place when said two part housing is assembled, as taught by Steiner. One of ordinary skill in the art would have been motivated to a make the modification to simplify assembly of the device, and to ensure that all internal elements are stabilized.
As to claim 13, Meyer in view of Delarminat, further in view of Yang does not teach the light-transmissive cover has a flange for securing the light-transmissive cover between the base portion and the reflective shroud. 
Steiner teaches said antenna cover has a flange for securing said antenna cover between said housing and said reflective shroud. 

    PNG
    media_image1.png
    896
    885
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the device of Meyer in view of Delarminat, further in view of Yang by providing the antenna cover with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845